DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 					Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose wherein the magnetic body overlaps the coil in a first direction and includes a first area including a part overlapping the conductor in the first direction, a second area positioned at a position farther from a center of the coil than the first area in a direction from the center of the coil toward an outer periphery side of the coil, and a third area positioned at a position closer to the center of the coil than the first area in the direction from the center of the coil toward the outer periphery side of the coil, wherein the first area includes a first face and a second face, wherein the first face is a face that overlaps the second face in the first direction and is closer to the coil than the second face in the first direction, wherein the second area includes a third face and a fourth face, wherein the third face is a face that overlaps the fourth face in the first direction and is closer to the coil than the fourth face in the first direction, wherein the third area includes a fifth face and a sixth face, wherein the fifth face is a face that overlaps the sixth face in the first direction and is closer to the coil than the sixth face in the first direction, wherein a first distance between the fifth face and the coil among distances in the first direction is shorter than a second distance between the second face and the coil among the distances in the first direction and is longer than a third distance between the first face and the coil among the distances in the first direction, and a fourth distance between the third face and the coil among the distances in the first direction is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842